DETAILED ACTION
Status of Claims
This Office Action is in response to claims filed on 05/06/2021.
Claims 1-2, 4-6, 11-13, 15, 17-18, 20-27, 29-31, 35, 37-38, 40, 42-43, 45-51 and 77 are pending while claims 3, 7-10, 14, 16, 19, 28, 32-34, 36, 39, 41, 44 and 52-76 have been canceled.
Claims 1-2, 4-6, 11-13, 15, 17-18, 20-27, 29-31, 35, 37-38, 40, 42-43, 45-51 and 77 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
With respect to rejection of claim under 35 U.S.C. 103, Applicant is of the opinion none of Fernandes, Cassone, Staib, Flitcroft, and Aabye alone or in any proper combination, disclose, teach, or suggest, when the authentication fails a number of times, disabling, at least temporarily, functionalities of the at least one wallet application for a period of time, as in the claims.  Staib merely discloses that “if either the secret data or user identification data is found to be invalid or otherwise not capable of being authenticated, then the user is denied access to the payment application and/or transaction data. See paragraph [0057] of Staib.  That is, instead of the application not functioning or being disabled for a period of time, Staib merely discloses that the user is denied access to the payment application and/or transaction data. Specifically, Applicant submits that the user being denied access to the payment application does not 
Examiner fully considers Applicant’s position, but considers the argument moot as the claims have been amended and the combination of prior arts used to reject the instant claims of the application have changed.  However, Fernandes discloses,
“An FDA application of the present invention that manages financial data and purchase transactions resides on PTDs 30, 40 and 50. Graphical user interfaces of the FDA application are displayed on display screens in PTDs 30 and 40 to guide a user through financial transactions. ViVOwallet™ is a commercial embodiment of an FDA application of the present invention.  In FIG. 4, three common variations of Personal Trusted Devices (PTD) are depicted as a cellular phone 40, Personal Digital Assistant (PDA) 30, and a Radio Frequency proximity card (RF proximity card) 50. The devices shown in FIG. 4 are examples of mobile devices that can host a financial data aggregation application (i.e., FDA application) according to the present invention. An example of a user interface 31 generated by a financial data aggregation application is shown on the view screens of devices 30 and 40 in FIG. 4.  FIG. 11 identifies examples of how an FDA (ViVOWallet) application (left column) and Soft-Card data (right column) can be downloaded onto a PTD. The FDA application and Soft-Card data can be downloaded by the PTD via a PC cradle, disk module, memory module, CD-ROM storage media, Merchant IR or RF kiosk, Merchant or POS system, adapter 35 with application in resident memory, via a Merchant or ISO network server, direct from server 60 through cellular/wireless ISP network or API portal, via the User's PC, or via PTD-PTD transfers with such mediums as IR and memory module.  FIG. 8 is a table that lists examples of typical FDA application user personal data fields. These example fields include the user's name, address, and other information that is typically used in financial transactions. The data corresponding to the user fields is maintained in an encrypted and secure database within the FDA application on the PTD, or other user computer and on server 60.  According to an embodiment of the present invention, the data associated with the user fields can be used as merchant Soft-Card data or by merchant loyalty “plug-ins.” These features of the present invention are discussed further below with respect to FIGS. 11 and 12. The merchant loyalty plug-ins are software modules that are made available to the user, e.g. via server 60, and accessible by wireless ISP/cellular network, the internet, and the merchant's network. The plug-ins are self-configuring, based upon the user's personal data and any qualifications of the merchant. The plug-ins are described in FIG. 12, with download description in FIG. 11.  At step 1214/1223/1234, the user conducts a purchase transaction from the user device using the merchant loyalty program account. The user authorizes the FDA application on the user device to share the merchant loyalty soft-card data. The FDA application can share the soft card and other merchant loyalty data with a participating merchant to obtain the merchant loyalty benefits or any other authorized device. The soft-card data is concurrently maintained in a secure encrypted file on server 60 and on the user device.  A merchant loyalty plug-in module of the present invention can maintain users' merchant loyalty membership accounts. For example, a plug-in module can keep a record of a user's transactions that involve membership cards for a variety of purposes. For example, certain extra benefits can be provided to a user based on dollar amounts of merchandise purchased using a merchant loyalty card. A plug-in module can transmit updated data relating to the merchant loyalty accounts to merchants and users automatically or upon request.
If adapter 35 determines that a response is received at decisional step 1465, adapter 35 performs mutual device authentication and challenge protocols at step 1470. If the device authentication is validated at decisional step 1471, adapter 35 generates encryption codes and exchanges security routines, certificates, and/or keys with the PTD at step 1480, and then waits for the transaction start code at step 1485. If a response is not received before time-out, the adapter routine returns to step 1417.
If a response is received before time-out, adapter 35 waits for an FDA application start sequence at step 1420. When the start sequence is received from the PTD at step 1425, adapter 35 and the FDA application check to see if the devices are mutually authenticated within a specified period of time at step 1430.” (In at least Pars. 41, 64, 101, 108, 130, 132)  
Therefore, given the broadest reasonable interpretation of the claims in light of the Applicant’s Specification, Fernandes discloses “wherein the interface receives a reader key from a reader device, launches the wallet application in response to receiving the reader key… where the at least one wallet application, when executed by the one or more processors, causes the computing device to perform the steps: selecting the at least one electronic credential from the stored plurality of electronic credentials, executing one of the plurality of applications (merchant loyalty plug-ins) based on the selected electronic credential.”
Fernandes does not explicitly disclose a scanner capable of scanning a fingerprint; a biometric characteristic reader that reads a biometric characteristic (information) of the user; storing biometric characteristics (information of the user) in the at least one memory device of 
“In the exemplary embodiment, a user ID or and PIN and/or fingerprint (the phrase “fingerprint” is meant herein to include the “print” or other image of any finger, including a thumb) and/or other biometric data 129 n, would be required to access or transmit any data from the PDA device using the PDA software. The user would be given 3 chances to input the correct user ID and/or PIN and/or fingerprint. If the ID and/or PIN and/or fingerprint are correct the user would then be allowed to access and transmit data. If the ID and/or PIN and/or fingerprint were not correct after 3 attempts, then the software would shut down the PDA and lock it preventing it from being used. The PDA would then need to be unlocked. A PDA in components. The System Server software would include, among other things, firewalls 130 a, 130 b, encryption/decryption routines 131, web site server software 132 a, 132 b, security checking routines 133 a, Directed Purpose System device interface routines, PDA unlocking routines 133 b, synchronize to/from PDA routines 133 c, interface to/from FSP and clearinghouse routines 133 d, 133 f, wireless protocols 133 g, micropayment receive and acknowledge routines 133 j, micropayment to bank account routines 133 k, interface through modems/Internet routines 133 i, ticketdownload.com interface routines 133 e, licensed merchant account database 134 a, ticketdownload.com database 135 a, unique user security codes 134 f, unique user security code generator 136 b, System software for PDA 136 d, System software for PC 136 c, authorized service center account database 134 b, users bitmap images 134 c, biometric/finger print database 134 d, users name, ID & PIN database 134 e, users unique security codes 134 f, users bank accounts data 137 a, users credit card accounts data 137 b, users brokerage accounts data 137 c, other financial accounts data 137 d, users personal data 137 e.
The biometric interface software would be provided to read the user's fingerprint or optical information on the screen of the PDA or a separate biometric hardware interface on the PDA. The unique user's biometric data/fingerprint would be read and stored by the software in the PDA when software is installed. The software would then compare the stored biometric data/fingerprint with the one read when the user attempts to access the PDA or any secure data in the PDA. If the finger print(s) match within 3 attempts then the software would allow access by the user to the PDA Pay and eTicket System software. If the biometric data/finger print(s) do(es) not match within 3 attempts then the biometric software would shut off and lock the PDA. The locked PDA would then need to be unlocked. A locked PDA would only be unlocked by synchronizing it to the user's personal computer, authorized System center or at the issuing bank.” (In at least Pars. 118-120)
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to substitute the user authentication by the wallet application and not until so before accessing user financial information for transaction and communication of the financial information with an authenticated merchant device (Figs. 6-7, 12-15; Pars. 55, 76, 81, 95, 134-140) of Fernandes in Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Examiner Comments
Claim 26 recites “when the authentication fails, disabling, at least temporarily, functionalities of the at least one wallet application for a predetermined period of time.”  This limitations is conditional language and does not have patentable weight because “disabling, at least temporarily, functionalities of the at least one wallet application for a predetermined period of time” only occurs “when the authentication fails.”  Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied regardless of whether or not other steps are conditionally performed under certain other hypothetical scenarios. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-6, 15, 17-18, 20-27, 29-31, 40, 42-43, 45-51 and 77 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fernandes et al. (US 2009/0108064), Shore (US 2003/0149662), in view of Staib et al. (US 2005/0222961).
With respect to claims 1, 26 and 77, Fernandes discloses a method and a computing device with a wallet application, the wireless device comprising:
a display screen (Figs. 1, 4, 5; Pars. 3, 41, 55, 72, 79-80);
at least one wireless transceiver that wirelessly communicates with at least one external electronic device (Figs. 4-5, 13, 19-20; Pars. 10, 47-49, 71, 93, 135-136, 170, 189);
one or more processors (Figs. 1, 4, 5; Pars. 37, 39, 64); and
at least one memory device having stored therein:
a plurality of electronic credentials linking to personal information and account number of a user (Figs. 4, 5-12, 14-18; Pars. 50, 55, 76, 79-82, 92, 94, 100, 129, 193);
a plurality of applications that are executed by the one or more processors (Pars. 3, 75, 89, 101, 108, 128-133, 163),
the plurality of applications including at least one wallet application (FDA (ViVOWallet) application) (Figs. 11-12; Pars. 41, 54, 60, 89, 101, 108, 116, 130-133),
wherein the interface receives a reader key from a reader device, launches the wallet application in response to receiving the reader key (Figs. 5, 13; Pars. 79, 89, 134-139), and
where the at least one wallet application, when executed by the one or more processors, causes the computing device to perform the steps:
performing an authentication by comparing the characteristic (PIN) of the user to the stored information of the user (Figs. 6-7; Pars. 81, 95),
selecting (locates a specific credential) the at least one electronic credential from the stored plurality of electronic credentials (Figs. 5-7, 14-18; Pars. 80, 89, 95, 102, 104, 106, 134-140, 147, 155-156, 164, 186, 206),
executing one of the plurality of applications (merchant loyalty plug-ins) based on the selected electronic credential (Figs. 12, 15; Pars. 41, 54, 64, 89-90, 101, 108-109, 113-116, 122, 130-133, 153, 155, 204).
Fernandes does not explicitly disclose a scanner capable of scanning a fingerprint; a biometric characteristic reader that reads a biometric characteristic (information) of the user; storing biometric characteristics (information of the user) in the at least one memory device of the computing device; receiving (reading), from (by a) the biometric characteristic reader, the biometric characteristic of the user; by comparing the read biometric characteristic of the user with the stored biometric information; wirelessly transmitting at least one of the plurality of electronic credentials to the at least one external electronic device when the is successful based on a result of the comparison; when fails a number of times, disabling, at least temporarily, functionalities of the at least one wallet application for a period of time.  Shore disclose a scanner capable of scanning a fingerprint; a biometric characteristic reader that reads a biometric characteristic (information) of the user; storing biometric characteristics (information of the user) in the at least one memory device of the computing device; receiving (reading), from (by a) the biometric characteristic reader, the biometric characteristic of the user; by comparing the read biometric characteristic of the user with the stored biometric information (Figs. 1, 20; Pars. 80, 120, 324, 373, 421); wirelessly transmitting at least one of the plurality of electronic credentials Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Fernandes nor Shore explicitly disclose a radio frequency identification (RFID) interface; receiving, by the at least one wireless transceiver from the at least one external electronic device, a reader key of at least one electronic credential; and transfers the received reader key to the application, using the reader key as a search string.  Staib disclose a radio frequency identification (RFID) interface (Par. 41); receiving, by the at least one wireless transceiver from the at least one external electronic device, a reader key of at least one electronic credential; and transfers the received reader key to the application, using the reader key as a search string (Figs. 3; Pars. 35-43, 52-54).  Therefore, it would have been obvious for a person of ordinary skill in the art at the time the invention was made to substitute the key exchanged between a merchant reader device and a user device during interrogation and device to device authentication to automatically identify a specific credential for a transaction (Pars. 89, 106, 135-139) of Fernandes, Shore in view of a radio frequency identification (RFID) interface (Par. 41); receiving, by the at least one wireless transceiver from the at least one external electronic device, a reader key of at least one electronic credential; and transfers the received reader key to the application, using the reader key as a search string (Figs. 3; Pars. 35-43, 52-54) of Staib in order to automatically sequence to the Merchant's/user preferred card (Fernandes, Pars. 89, 106) and to identify a specific credential that is mapped to a specific merchant identification information (Staib, Par. 53).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 2 and 27, Fernandes, Shore in view of Staib discloses all the limitations as described above.  Additionally, Shore discloses wherein the biometric characteristic render reads a fingerprint of the user (Figs. 1, 20; Pars. 80, 120, 324, 373, 421).
With respect to claims 4 and 29, Fernandes, Shore in view of Staib discloses all the limitations as described above.  Additionally, Fernandes discloses wherein the plurality of electronic credentials stored in a secure storage of the at least one memory device (Fig. 8; Pars. 75, 82, 100, 129-130).
With respect to claims 5 and 30, Fernandes, Shore in view of Staib discloses all the limitations as described above.  Additionally, Fernandes discloses,
wirelessly downloading the plurality of electronic credentials from a credential issuing server via the data network (Figs. 7, 11, 12; Pars. 95-98, 108, 115-133) and, 
storing the plurality of electronic credentials in the at least one memory device (Figs. 4, 5-12, 14-18; Pars. 50, 55, 76, 79-82).
With respect to claims 6 and 31, Fernandes, Shore in view of Staib discloses all the limitations as described above.  Additionally, Fernandes discloses wherein the (plurality of) at least one electronic credentials link to one or more of data associated with a credit card account, a debit card account, a stored value card account, an automated teller machine card account, a bank account, a payment token card account, a membership card account, a loyalty card account, an access card account, an identification card account, a driver's license, an e-ticket, a pass, a coupon, or a certificate (Figs. 4, 5-12, 14-18; Pars. 50, 55, 76, 79-82, 92, 94, 100, 129, 193).
With respect to claims 15 and 40, Fernandes, Shore in view of Staib discloses all the limitations as described above.  Additionally, Shore disclose wherein the computing device displays on the display screen a transaction confirmation to confirm performance of a transaction with the at least one external electronic device (Fig. 29; 388, 416, 452, 471).
With respect to claims 17 and 42, Fernandes, Shore in view of Staib discloses all the limitations as described above.  Additionally, Fernandes discloses wherein the computing device wirelessly communicates with the at least one external electronic device by accessing a data network via the wireless transceiver (Figs. 4-5, 7, 11-13, 19-20; Pars. 10, 47-49, 93, 95-98, 108, 115-133, 135-136, 170, 189). 
With respect to claims 18 and 43, Fernandes, Shore in view of Staib discloses all the limitations as described above.  Additionally, Fernandes discloses wherein the computing device wirelessly communicates with the at least one external electronic device by accessing an internet as a form of the data network (Figs. 4-5, 7, 11-13, 19-20; Pars. 10, 47-49, 93, 95-98, 108, 115-133, 135-136, 170, 189).
With respect to claims 20 and 45, Fernandes, Shore in view of Staib discloses all the limitations as described above.  Additionally, Fernandes discloses
receiving a user input to the user input interface selecting one of the applications to perform one or more purchases (Figs. 6, 7, 9, 12-15, 17, 18; Pars. 81-86, 93, 95-99, 102, 130-133, 142-177, 185-187, 197); and
performing the (completing) one or more purchases using the selected (corresponding) application based on receiving the user input receiving a selection of the corresponding application (Figs. 6, 7, 9, 12-15, 17, 18; Pars. 81-86, 93, 95-99, 102, 130-133, 142-177, 185-187, 197).
With respect to claims 21 and 46, Fernandes, Shore in view of Staib discloses all the limitations as described above.  Additionally, Shore discloses generating on the display screen information regarding the one or more purchases, the information including one or more of a user name, billing information, shipping information, payment information, and the at least one electronic credential (Fig. 29; 388, 416, 452, 471).
With respect to claims 22 and 47, Fernandes, Shore in view of Staib discloses all the limitations as described above.  Additionally, Fernandes discloses wherein the computing device receives from a merchant system a response message indicating one of approval or declining of a transaction (Figs. 13, 15-18; Pars. 139, 165, 171, 181, 186).
With respect to claims 23 and 48, Fernandes, Shore in view of Staib discloses all the limitations as described above.  Additionally, Shore discloses transmitting, by the executed application from the computing device to a merchant system, a transaction authorization request message including one or more of billing information or shipping information in a format readable by the merchant system (Figs. 1, 29; Pars. 63, 72, 192, 387-388, 462).
With respect to claims 24 and 49, Fernandes, Shore in view of Staib discloses all the limitations as described above.  Additionally, Fernandes discloses wherein the at least one wireless transceiver includes at least one of a network transceiver that communicates with a cellular communications network, a short-range radio frequency (RF) transceiver that communicates with an external short-range RF device, a near-field communication (NFC) module, and an infra-red transceiver (Figs. 4-5, 13, 19-20; Pars. 10, 47-49, 71, 93, 135-136, 170, 189).
With respect to claims 25 and 50, Fernandes, Shore in view of Staib discloses all the limitations as described above.  Additionally, Fernandes discloses wherein the computing device 
Neither Fernandes nor Shore specifically disclose wherein the computing device includes a near-field communication (NFC) module including an NFC antenna, and NFC render of an external electronic device.  Staib disclose wherein the computing device includes a near-field communication (NFC) module including an NFC antenna (Figs. 2-5; Pars. 36, 38-39, 41, 52-56), and NFC render of an external electronic device (Figs. 2-5; Pars 37, 40).  Therefore, it would have been obvious for a person of ordinary skill in the art at the time the invention was made to substitute transponder signal that conform to ISO 14443 Type A or Type B, IR type IrDa and ViVOtech Inc. proprietary and Consumer IR, Bluetooth, IEEE 802.11(b), and cellular/wireless ISP protocols in order to transmit user specific payment card data to a merchant POS in a card present transaction using short range RF signal (Par. 135-139) of Fernandes, Shore in view of wherein the computing device includes a near-field communication (NFC) module including an NFC antenna (Figs. 2-5; Pars. 36, 38-39, 41, 52-56), and NFC render of an external electronic device (Figs. 2-5; Pars 37, 40) of Staib in order to establish a device to device in a secure authenticated session between the user device and the merchant POS for the card present transaction to transmit the user selected payment method using the secure authenticated session (Fernandes, Par. 139) and to employ a short range contactless technology while saving power of the NFC enabled device used for a transaction (Staib, Par. 41).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 51, Fernandes, Shore in view of Staib discloses all the limitations as described above.  Additionally, Shore disclose:
displaying, by a display screen of the computing device, transaction information corresponding to the transaction between the computing device and the at least one external electronic device (Fig. 29; 388, 416, 452, 471); and
reading, by the biometric characteristic reader of the computing device, the biometric information of the user based on the displaying of the transaction information (Figs. 1, 20; Pars. 80, 120, 324, 373, 412).

Claims 11-13, 35 and 37-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fernandes et al. (US 2009/0108064), Shore (US 2003/0149662) Staib et al. (US 2005/0222961) in view of Flitcroft et al. (US 2003/0028481).
With respect to claims 11 and 35, Fernandes, Shore in view of Staib discloses all the limitations as described above.  
Nether Fernandes, Shore nor Staib specifically discloses wherein the at least one or more processors store the plurality of electronic credentials in the at least one memory in a format that masks, but links to a user’s payment account number and that includes the a same number as a bank identification number (BIN) associated with at least one of a payment card issuer or a payment network.  Flitcroft discloses wherein the at least one or more processors store the plurality of electronic credentials in the at least one memory in a format that masks, but links to a user’s payment account number and that includes the a same number as a bank identification Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 12 and 37, Fernandes, Shore, Staib in view of Flitcroft discloses all the limitations as described above.  Additionally, Flitcroft discloses
launching the wallet application to initiate the corresponding transactions (Pars. 204); and
reading, by the biometric characteristic reader, the biometric characteristic of the user based on launching the wallet application (Pars. 131-133, 204, 324).
With respect to claims 13 and 38, Fernandes, Shore, Staib in view of Flitcroft discloses all the limitations as described above.  Additionally, Shore generating a prompt that requests .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bonalle et al. (US 2006/0000892): Bonalle discloses authenticating biometric of a user on user device  (Figs. 24; Pars. 254, 256, 259-260, 264-265, 274-275, 279-280, 284-285, 278-290, 293-295, 298-300, 303-305, 309-310, 314-315, 318, 326-327, 331).
Vesikivi et al. (US 2006/0071778): Vesikivi discloses wherein the processor routes the message with the identification key to the application, and the processor launches the application associated with the identification key for communication via the RF interface of the mobile communication apparatus with the RF reader (Figs. 2, 4, 6; Pars. 15, 44, 46, 51-53, 57, 63, 65).
Cassone (US 2004/0188519): Cassone disclose biometric information of the user; a scanner capable of scanning a fingerprint; a biometric characteristic reader that reads a biometric characteristic of the user; storing biometric characteristics in the at least one memory device of the computing device; receiving, from the biometric characteristic reader, the biometric characteristic of the user; reading, by a biometric characteristic render, a biometric characteristic of a user; (Abstract, Figs. 1-4, 6, 14; Pars. 4-8, 43-47, 50-52, 55, 63, 69, 73-74, 76); performing 
Khan et al. (US 2004/0029569): Khan discloses generating on the display screen information regarding the one or more purchases, the information including one or more of a user name, billing information, shipping information, payment information, and the at least one electronic credential (Fig. 12; Pars. 31-36), transmitting, by the executed application from the computing device to a merchant system, a transaction authorization request message including one or more of billing information or shipping information in a format readable by the merchant system (Figs. 3, 12; Pars. 30-37, 50, 57, 65, 99).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                            
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685